987 So.2d 243 (2008)
Milton D. DIXON, Petitioner,
v.
STATE of Florida, Respondent.
No. 4D08-3114.
District Court of Appeal of Florida, Fourth District.
August 6, 2008.
*244 Howard Finkelstein, Public Defender, and Sarah W. Sandler, Assistant Public Defender, Fort Lauderdale, for petitioner.
Bill McCollum, Attorney General, Tallahassee, and Heidi L. Bettendorf, Assistant Attorney General, West Palm Beach, for respondent.
PER CURIAM.
Milton Dixon filed an emergency petition for writ of habeas corpus. We accept the state's concession of error and grant the petition. Fontana v. Rice, 644 So.2d 502 (Fla.1994). On remand, the trial court shall vacate the pretrial release order and release the petitioner on his own recognizance.
Petition Granted.
SHAHOOD, C.J., POLEN and MAY, JJ., concur.